Citation Nr: 1702209	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.
	
2.  Entitlement to increases in the (10% prior to May 11, 2016, and 20% from that date) staged ratings assigned for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to May 1972, February 1980 to February 1983, and January to July 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January and April 2006 rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2006, the RO confirmed and continued a 10 percent rating for the Veteran's low back disability and proposed that the rating for his left shoulder disability be reduced to 10 percent.  In April 2006, the RO reduced the rating for left shoulder impingement to 10 percent, effective July 2006.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  A March 2016 Board decision restored the 20 percent rating for the Veteran's left shoulder disability (from the date of reduction), and remanded the claims for additional development.  A June 2016 rating decision increased the rating for the low back disability to 20 percent, effective May 11, 2016.  The issue is characterized to reflect that "staged" ratings are now assigned, and that both "stages" are on appeal.    

The matter of the ratings for a left shoulder disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1.  Prior to May 11, 2016, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the spine was not ankylosed; compensable neurological manifestations were not shown; and incapacitating episodes of disc disease were not shown. 

2.  From May 11, 2016, the Veteran's low back disability is not shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; compensable neurological manifestations have not been shown; and incapacitating episodes of disc disease have not been shown.


CONCLUSION OF LAW

Ratings for the Veteran's low back disability in excess of 10 percent prior to May 11, 2016, and/or in excess of 20 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  November 2005 and June 2009 VA letters provided the Veteran such notice.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 hearing, the undersigned discussed explained what was needed to substantiate the claims, and elicited testimony regarding the state of the disabilities.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  In April 2016 he was asked to identify/provide releases for records of any treatment, records of which are outstanding.   He did not respond, and it is assumed there are none.  He was afforded VA examinations in December 2005, July 2009, and May 2016 (pursuant to the Board's March 2016 remand).  The Board finds the reports of those examinations cumulatively adequate for rating purposes as they note the findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  Regarding the back disability, VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  As the Veteran's lumbar spine disability includes disc pathology it may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply: A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The instant claim for an increased rating was received in October 2005.  Hence, the relevant period for consideration begins one year prior in October 2004. 

An October 2005 VA clinical record notes complaints of worsening low back pain.  The Veteran related his pain due to decreased activity following an inguinal hernia repair; he explained that his usual workout of running and weights decreases his back pain.  He denied bowel/bladder problems and shooting/burning sensation in his legs.  Strength, deep tendon reflexes, and sensation were all normal; straight leg raising testing was negative.    

On December 2005 VA spine examination, the Veteran reported constant pain from the right side of the buttock region and across the small of his back.  He denied bowel/bladder problems, radiation of pain, and incapacitating episodes in the past 12 months.  His gait was normal.  Objective range of motion testing found forward flexion to 90 degrees (with minimal discomfort at 90 degrees), extension to 30 degrees, right and left lateral bending both to 30 degrees, and right and left lateral rotation both to 30 degrees (with minimal discomfort at 30 degrees).  On repetitive use testing, there was no additional loss of function or range of motion.  There was no additional functional impairment due to weakness, fatigability, incoordination, or flare-ups.  Lower extremity strength tests were normal 5/5; deep tendon reflexes equal and normal 2+ bilaterally; sensation to touch was normal; straight leg raise tests were negative.  The diagnosis was low back pain with mild spondylosis.  The examiner opined that the Veteran's low back does not affect his usual occupation or daily activities.                 

A November 2006 physical therapy record notes complaints of chronic low back pain.  The Veteran ambulated independently without antalgic gate.  Range of motion of the spine was noted to be "30% limited" in all planes except extension, which was full.  The plan was one physical therapy session per week, for four weeks, to increase range of motion, flexibility, and endurance.  A December 2006 physical therapy record notes the Veteran's report that his back feels much better; objective measurements were not reported.  

In an October 2007 statement, the Veteran reported that if he does not stretch, he cannot stand up straight or raise his shoulder without extreme pain, rated as an 11 on a scale of 1-10.  

On July 2009 VA spine examination, the Veteran reported chronic low back pain that seemed to increase with an increase in his weight.  He denied radiculopathy or bowel/bladder symptomatology.  The examiner noted that previous x-rays showed spondylolisthesis of L5-S1 and previous MRI showed degenerative joint disease (DJD) at L4-L5.  From an erect position, he was able to touch his toes without difficulty; his gait and station were within normal limits.  Objective range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral bending were both to 30 degrees, and right and left lateral rotation were both to 45 degrees.  All ranges of motion were without painful limitation.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Deep tendon reflexes and arterial pulses were equal bilaterally.  The diagnosis was mild spondylolisthesis of L5-S1.  There were no incapacitating episodes; the examiner opined that the low back did not affect usual occupation or daily activities. 

At the April 2015 Board hearing, the Veteran testified that his back stiffens if he does not exercise regularly and when he sits for long periods of time.  He also testified that his lower extremities have become numb for "about maybe five minutes or so" when jogging before he regained sensation.  When asked by his representative when he last sought medical treatment for his back, he responded "It's been awhile."   

In March 2016, the Board remanded the claim for additional development.  April 2016 AOJ correspondence to the Veteran sought identification of, and authorization for VA to secure, records of, any treatment he received for low back disability since 2009; he did not respond.  

On May 2016 VA spine examination, the Veteran reported low back pain with flare-ups.  Objective range of motion testing showed forward flexion to 60 degrees, extension to 10 degrees, right and left lateral bending to 20 degrees, each, and right and left rotation to 30 degrees, each.  Pain was noted on forward flexion and right lateral bending, but not with weight bearing; the pain did not result in or cause functional loss.  On repetitive use testing, there was no additional loss of function or range of motion.  There was no localized tenderness or pain on palpation.  Muscle spasm was noted, but it did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  Straight leg raising test was negative.  There was no muscle atrophy, and the spine was not ankylosed.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  IVDS was diagnosed, but the Veteran has not had episodes that required bed rest prescribed by a physician in the past 12 months.  The diagnosis was degenerative arthritis of the spine; the examiner opined that the disability did not impact on the Veteran's ability to work.  

A June 2016 rating decision increased the rating for the low back disability to 20 percent, effective May 11, 2016.  

Analysis

Prior to May 11, 2016, the Veteran's low back disability has been rated 10 percent.  The next higher schedular rating under the General Formula requires forward flexion limited to 60 degrees or less, combined range of thoracolumbar spine motion limited to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Manifestations of such severity were not shown prior to May 11, 2016.  Thoracolumbar forward flexion was consistently greater than 60 degrees, and the combined ranges of motion consistently exceeded 120 degrees.  [A November 2006 physical therapy record notes that range of motion was "30% limited"; however, 30 percent limitation of motion (from full, presumably) leaves remaining motion considerably in excess of what is needed to warrant a 20 percent rating.  Significantly, the following month the Veteran reported his back was better.]  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour or of ankylosis of the spine.  Furthermore, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  As was noted above, in April 2016, the AOJ asked the Veteran to identify, and provide any authorizations needed for VA to secure records of any treatment for his low back disability records of which were outstanding.  He did not reply, and it is assumed that no such records exist.  

As it is not shown that the Veteran was ever placed on bedrest by a physician for his back disability (nor is it so alleged), the criteria for rating IVDS based on incapacitating episodes are not for consideration.  

The governing regulation (in the notes following the General Formula in the rating schedule) provides that neurological manifestations are to be separately rated.  While the Veteran testified at the April 2015 Board hearing, that he has five-minute periods of leg numbness when jogging (he did not provide further detail), subsequent (May 2016) VA examination did not find radiculopathy, and separately ratable neurological manifestations are not shown.  

As the evidence pertaining to the status of the Veteran's back disability prior to May 11, 2016, does not show the requisite pathology or impairment, an increase in the rating to 20 percent prior to that date is not warranted.

From May 11, 2016, the Veteran's low back disability is rated 20 percent (based on limitation of forward flexion to 60 degrees).  The next higher (40 percent) schedular rating for the disability requires either limitation of forward flexion to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The evidence of record does not show such limitations.  On May 11, 2016, VA examination, forward flexion was to 60 degrees; ankylosis of the spine was neither noted, nor alleged.  No neurological manifestations were found, and incapacitating episodes of disc disease were neither noted nor alleged.  The record does not show, nor has the Veteran alleged, that he has any functional loss beyond that compensated by the current rating.  The Board notes that he has not identified any treatment records of which might serve to substantiate a further increase in the rating.

Accordingly, a schedular rating for the low back disability in excess 20 percent from May 11, 2016 is not warranted.   

The Board has considered whether this matter warrants referral for consideration of an extraschedular rating under 38 C.F.R. §  3.321(b)(1).  The determination involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology.  If so, the analysis stops at that point; referral for extraschedular consideration is not required.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a further determination must be made as to whether there is an exceptional disability picture that includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the first prong of the Thun analysis is not satisfied.  The Veteran's low back disability is manifested by reports of pain, reduced range of motion, and brief "five minute" periods of numbness.  Such manifestations and related impairment are fully contemplated by the regular schedular criteria.  Those criteria provide for higher ratings, but the criteria for such ratings are not met.  Furthermore, there is nothing exceptional or unusual about the Veteran's low back disability.  Accordingly, referral for extraschedular consideration is not warranted.   

The record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected low back disability.  VA examinations have noted that he was employed by a government agency.  Furthermore, VA examiners in December 2005, July 2009, and May 2016 all opined that the low back disability does not impact on the Veteran's ability to work.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claim for increase.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Ratings for the Veteran's low back disability in excess of 10 percent prior to May 11, 2016, and/or in excess of 20 percent from that date are denied.


REMAND

As was noted above, the Veteran did not respond to a VA request for identifying information (and any authorizations necessary for VA to obtain records) regarding treatment he received for the disabilities at issue in this appeal.  While it may reasonably be assumed from his lack of response (and review of the record, to include his testimony at the hearing that he could not recall when he last received treatment for his back) that no such records exist, such assumption may not be made with respect to his left shoulder disability.  The Board's review of the record found that the Veteran was noted to have received treatment for his shoulder during the evaluation period, and that records of such treatment remain outstanding.  Specifically, March 4, 2009 and April 26, 2009 progress notes indicate that 2 months prior to the March 4, 2009 visit the Veteran underwent arthroscopic surgery on the left shoulder.  As this was in the midst of the evaluation period, the records of his treatment leading up to, of, and following the arthroscopic procedure are clearly pertinent evidence regarding the status of the shoulder during the evaluation period (without which proper adjudication of the claim for increase is not possible).   

The Veteran has not been made aware of the critical nature of the outstanding records.  While he is presumed to have knowledge of the law in the matter, he is reminded that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not received within a year following the request, the claim will [emphasis added] be considered abandoned.  Notably, a year has not yet passed since he was asked to provide the identifying information/releases.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his left shoulder disability during the evaluation period (since 2005) records of which are not associated with his current record, to specifically include all records of evaluations and treatment he received leading up to, of the procedure, and in follow-up treatment for, the arthroscopic shoulder surgery he underwent in approximately January 2009.  He must also submit authorization(s) for VA to secure for the record complete records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

The Veteran should be advised that his cooperation in this matter is paramount, as without it, VA will not be able to properly adjudicate his claim.  He should be reminded that expeditious handling of his claim is dependent on the promptness of his response.

2.  Thereafter, the AOJ should review the record, arrange for any follow-up development indicated (e.g., obtain any further pertinent outstanding records identified in records received, or arrange for a contemporaneous examination that encompasses consideration of the records received), and readjudicate this claim (to include consideration of whether a convalescent rating under 38 C.F.R. § 4.30 may be warranted for any period of time under consideration), and under 38 C.F.R. § 3.158(a), if applicable.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


